Chabot, J., concurring: Respondent does not dispute the fact of petitioner’s loss of the property left behind when petitioner departed Vietnam on April 26,1975. The parties dispute the amount of the loss; that dispute is resolved in the majority opinion (at page 134). The parties also dispute the deductibility of the loss. In the usual case, only one cause of loss is alleged and the issue either is whether that was the cause or whether that cause qualifies the loss for deduction. This case is unusual only in that any of several forces might have caused the loss. In such a situation, I see no warrant for requiring petitioner to show which of several forces, each of which would qualify the loss for deduction, was the cause of the loss. Petitioner has the burden of proving that it is more likely than not that the loss resulted from “fire, storm, shipwreck, or other casualty, or from theft,” within the meaning of section 165(c)(3). The judge who presided at the trial has concluded that petitioner has borne that burden of proof (page 133 of the majority opinion), and nothing in the record herein appears to justify disagreement with that conclusion. Since the trier of fact has drawn his conclusion “on the particular facts of this case” (Purvis v. Commissioner, 65 T.C. 1165, 1169 (1976)), and that conclusion seems to be consistent with the record before us, I see no reason to speculate as to what the record might show if the loss occurred in Iran or Nicaragua. Also, it does not seem to me to be relevant to weigh the difficulty or cost for petitioner, or the Department of State, or someone else, to return to the scene to gather additional evidence, unless it is thought that some variant of the doctrine of Wichita Terminal Elevator Co. v. Commissioner, 6 T.C. 1158, 1165 (1946), affd. 162 F.2d 513 (10th Cir. 1947), applies to the case. Since respondent does not raise that question, I would not attempt to analyze the difficulties that petitioner might have faced. The question before us is whether petitioner has borne his burden of proof. I cannot join in any suggestion that some might read into the majority opinion that the practical hazards of an unsettled world somehow justify a lesser burden of proof. However, I concur in the result because of the majority’s conclusion that petitioner has borne his burden of proof, however narrowly, as to deductibility. Goffe, J., agrees with this concurring opinion.